Citation Nr: 1225057	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for squamous cell carcinoma left external ear canal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1975 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida which denied service connection for squamous cell carcinoma left external ear. 

The issue of service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been diagnosed with squamous cell carcinoma of the left external ear canal. 

In service the Veteran was a flight engineer and structural mechanic.  The Veteran contends he was exposed to chemicals in service as a flight engineer when he took fuel samples, and as a structural mechanic while fixing leaks and climbing into fuel tanks.  The Veteran also contends he was exposed to arsenic in drinking water while in Nevada. 

There is evidence indicating that the squamous cell carcinoma may be related to service.  In a February 2008 letter Dr. ML noted the Veteran's squamous cell carcinoma in the inner part of the ear canal and opined that it is a possibility that the Veteran could have been exposed to a chemical or some substance that could have caused some skin change, and that because of the location he did not believe it was due to sun damage.  The Veteran also submitted a medical article which concluded that flight personnel were at an increased risk for several types of cancer. 

In sum, there is evidence of a current disability, exposure to jet fuel in service, and an indication that the disability may be associated with service.  However the medical evidence of record is insufficient to decide the case. McLendon v. Nicholson, 20 Vet. App. 79.  Therefore a medical examination is necessary and remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available to the examiner for review.  

The examiner shall offer an opinion as to whether it is at least as likely as not that the Veteran's squamous cell carcinoma is related to service.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382   (2010). 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

